Citation Nr: 0731222	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  02-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for residuals of a left 
wrist fracture.

In a February 2005 decision, the Board reopened and remanded 
the veteran's claim.  The veteran's claim was again remanded 
in September 2006.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2006) and who participated in this decision.  A 
transcript of that proceeding has been associated with the 
claims folder.  Following the veteran's hearing, he submitted 
additional evidence with the corresponding waiver of agency 
of original jurisdiction (AOJ) consideration.


FINDING OF FACT

The veteran does not have residuals of a left wrist fracture 
that are the result of active duty service.


CONCLUSION OF LAW

Residuals of a left wrist fracture were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in April 2005 and May 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The VCAA notice provided to the veteran failed to provide 
notice of the fourth element, viz., that the claimant should 
provide any evidence relevant to the claim in his possession 
to VA.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id., at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 14; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The April 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded a VA medical examination in 2005 to 
obtain an opinion as to whether his alleged residuals of a 
left wrist fracture could be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



The Merits of the Claim 

The veteran claims that due to an alleged fracture of his 
left wrist in service, he currently suffers from constant 
left wrist pain around the joint with radiation to the 
forearm.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service medical records reveals that 
an enlistment examination was not available.  The remaining 
service medical records prior to discharge were negative for 
any complaints or treatment for a left wrist fracture.  On 
the veteran's February 1974 discharge examination, the 
examiner noted a history of a fracture of the left navicular 
bone, left wrist, in April 1973.  It was also noted that the 
left wrist was treated and well healed.  See Standard Form 
(SF) 88, February 1, 1974.  The Board concedes that the 
veteran sustained an injury to his left wrist during his time 
in service.  See Hickson, supra.

In a previous attempt to reopen his claim, the veteran 
participated in a VA examination in April 1987.  At that 
time, the veteran complained of pain at the distal end since 
the fracture of the left upper extremity, though there was no 
evidence of defect or deficits.  Anteroposterior and lateral 
x-rays of the left wrist revealed no evidence of bone lesions 
or arthritic fractures.  The examiner concluded that the x-
rays did not confirm the veteran's alleged fracture.  See VA 
examination report, April 10, 1987.

In support of his claim, the veteran later submitted private 
medical records from Ruddy A. Guerra, M.D. dated in May 1996.  
This medical report detailed nerve conduction studies 
performed on the veteran's left wrist.  The electrodiagnostic 
findings were consisted with bilateral carpal tunnel 
syndrome.  There was no mention of a left wrist fracture, and 
the examiner did not note that any current disability was 
related to the veteran's time in service.  In November 1999, 
the veteran submitted a private treatment record from Julia 
E. Martinez Rivera, M.D. that detailed x-rays of the left 
wrist.  This x-ray report did not show fracture, dislocation 
or bony lesions of the left wrist.  Minimal osteoarthritic 
changes at the distal interphalangeal joints were noted, with 
no abnormal calcifications.  Based on this x-ray report, the 
Board concedes that the veteran suffers from a current 
disability.  See Hickson, supra.

The veteran also submitted a statement from Eduardo Umpierre 
Vela, M.D. in June 2005.  This statement noted that the 
veteran suffered from trauma and fracture of the left wrist 
in 1973 during service.  The veteran presented with post-
traumatic arthritis of the left wrist, carpal tunnel 
syndrome, loss of strength, muscle tone and movement of the 
left hand.

The veteran later participated in a VA examination in 
February 2003.  The examination report concluded that given 
the presence of negative x-rays in April 1987, 13 years after 
the veteran's discharge from service and the presence of mild 
osteoarthritic changes of the distal interphalangeal joints 
in November 1999, it was unlikely that the veteran's current 
disabilities were related to any in-service injury.  The 
examiner commented that the fracture of the navicular bone 
anatomically is very distant from the distal interphalangeal 
joints with the osteoarthritic findings.  It was the 
examiner's opinion that the x-ray findings in November 1999 
were due to the natural process of aging.

The veteran was afforded a second VA examination in August 
2005.  During the examination, the veteran complained of 
constant left wrist pain around the joint with radiation to 
the forearm with difficulty holding objects with the left 
arm.  The examiner diagnosed the veteran with no fractures, 
dislocations or bony lesions and minimal osteoarthritic 
changes on the distal interphalangeal joints by x-rays of the 
left arm and wrist.  It was the examiner's opinion that the 
date of onset for the veteran's left wrist condition was 
November 1999, when he was diagnosed with mild osteoarthritic 
changes.  The current left wrist condition was not caused by 
or the result of the veteran's active duty service, including 
his alleged fracture of the left navicular bone.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In reviewing all of the evidence of 
record, the Board finds the VA examination reports dated in 
2003 and 2005 to be the most persuasive.  In both cases, the 
veteran's claims folder was reviewed in conjunction with the 
examination.  The Board observes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Though the private statement submitted by the 
veteran in June 2005 alludes to the fact the veteran was 
injured in service, Dr. Vela does not provide a specific 
nexus statement connecting the veteran's current disabilities 
to his time in service.  Additionally, it is clear that the 
examiner was merely repeating history provided to him by the 
veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.

The only remaining evidence the veteran has submitted in 
support of his claim consists of personal statements.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, the veteran 
is competent to discuss in-service injuries.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Based on the above, 
the Board finds that no credible medical nexus exists 
relating the veteran's current osteoarthritic changes and his 
injury in service.  Thus, the veteran's claim must fail.  See 
Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his left wrist 
disability is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for residuals of a left 
wrist fracture is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


